The thirty-first session of the General Assembly, like all previous sessions, will be a reflection of the world of the present day. It is a world confronted by perplexing and complex problems-a world plagued by international conflicts and rivalries, by foreign domination and racism, by inequitable monetary and trade relations, bv economic crises, by pollution and ecological imbalances, by unregulated use of the ocean and its resources-to name but a few. When confronted by this wealth of problems, it gives my delegation a reassuring feeling to see you, Mr. President, presiding over the deliberations of our present session of the Assembly. Your personal qualities, your great experience in the affairs of the United Nations and the manifold contributions that you have brought to the work of our Organization reaffirm our confidence in the success of the work of this Assembly.
89.	Your election is also a fitting honor to your country, Sri Lanka, which has been in the forefront of the efforts of the non-aligned movement to bring about a new pattern of international relations based upon a greater democratization of decision-making and a more equitable and rational international order through consultation rather than self- destructive confrontation.
90.	As the representative of a fellow Asian State dedicated to the realization of those principles, and one which has enjoyed long and close relations with Sri Lanka, it gives me great satisfaction to see such a distinguished son of Asia chosen to preside over our deliberation.
91.	Our sincere appreciation also goes to the Prime Minister of the Grand Duchy of Luxembourg, Mr. Gaston Thorn, for the proficient and dignified leadership with which he has guided the work of the thirtieth session.
92.	It is my pleasant duty, moreover, to welcome a sister archipelagic State, the Republic of Seychelles, as a Member of our Organization. My delegation looks forward to establishing a close and friendly relationship with the delegation of Seychelles and hopes to have a mutually fruitful co-operation with that delegation.
93.	It is the sincere hope of my delegation that soon we will be able to welcome also the, delegations of the Socialist Republic of Viet Nam and of Angola as full participants in the work of our Organization.
94.	In his usual eloquent and at the same time sober manner our Secretary-General, Mr. Kurt Waldheim, has reminded us in his introduction to the report of the work of our Organization that "we live in a transitional period when the undoubted fact of increasing interdependence has by no means decreased the power or the prevalence of the concept of national sovereignty [A/3111/Add.l, sect. //. It is not without hesitation that I touch on the problem of interdependence, for the main reason that this expression has through the years become rather well-worn. None the less, the interdependence of nations has become a fact of life which we cannot negate, either now nor in the future. Men and nations have always needed each other. No man is an island, and neither is any nation. The advent of the economic crisis in 1973, precipitated by the October war of the same year in the Middle East, was a catalyzing factor in the process of the reawakening of the developing world, which propelled the world towards making a new reappraisal of interdependence among nations. The world has now reached a stage in which nations, both developed and developing, not only need each other, but at the same time possess the capability to harm one another-a stage where interdependence contains seeds of confrontation that may result in the extinction of mankind. So, while we still stand a chance, let us not pass the opportunity to build such systems and institutions, which will ensure a more equitable and just political and economic order indispensable to the survival and progress of mankind.
95.	My delegation has on several occasions hailed detente as a process of special importance. When the Final Act of Helsinki was signed in 1975, we acclaimed it as a significant step towards easing the atmosphere of suspicion and enmity of the European continent, thereby greatly enhancing the prospect for more constructive relations between, all countries in this region. But, while noting the hopeful developments in East-West relations, the limited scope of this process, both in substance and in geographical extent, never escaped our notice. Detente should not be a mere preoccupation with East-West affairs, but should also address itself to finding solutions in respect to problems affecting North-South relations, giving more positive response to the legitimate demands of the developing countries for the establishment of an equitable world economic order.
96.	The establishment of a new international order is undoubtedly in the objective interest of the entire world community. The Conference of non-aligned countries in Colombo advanced this ideal by adopting a number of positions of great importance to the Members of the United Nations. The decisions taken by that Conference will certainly help to encourage the establishment of a new order in international relations, one based upon co-operation and the equality of all States.
97.	True to its firm adherence to the purposes and principles of the United Nations, the non-aligned movement has always sought to commit itself to the cause of the strengthening of the role of this Organization. Non-alignment will, therefore, never lend itself to become the instrument of fragmentation of the United Nations. Let me quote in this regard a paragraph from the statement before this Assembly of the distinguished current Chairman of the Group of Non-Aligned Countries, the Prime Minister of Sri Lanka, Mrs. Bandaranaike, and I quote:
"I have said this before, but it will bear repetition as there are still some nations which look upon non-alignment as a new alignment, a new bloc, even a new threat The world should not be victim to this fear and distrust of a movement which came into being as a creative alternative to mutual suspicion, recrimination and hate." [11th meeting, para. 85.]
98.	Indonesia will continue to support the historic policy of the non-aligned movement and to promote constructive co-operation when and wherever possible.
99.	The region of South-East Asia finds itself now in the wake of new realities and, therefore, new challenges. Indonesia, together with the other members of the Association of South-East Asian Nations [ASEAN], has given a positive, and at the same time a realistic, response to these changes and challenges.
100.	The strategic and economic importance of South¬East Asia has made the region the subject of rivalry and competition for influence and control among the big Powers. The leaders of ASEAN realized that the time had come for the States of the region to co-operate and to stand together in order to take their destiny in their own hands, free from outside interference. It is in conformity with this resolve that the ASEAN countries in 1971 called for the establishment of a zone of peace, freedom and neutrality in South-East Asia. The determination of ASEAN to materialize the aspirations of zonal peace and stability, free from external interference and big-Power rivalry was reaffirmed on 24 February of this year at Denpasar in Bali, where the Conference of Heads of State and Government of the ASEAN countries pledged to take active steps for its early establishment.
101.	I submit that it was in the same spirit and because of identical preoccupations that the Fifth Conference of non-aligned countries expressed concern that, as a result of recent developments, the Indian Ocean is becoming the main focus of big-Power rivalry in Asia through growing competition among the big Powers for naval superiority. In this context of continuing rivalry and arms escalation, the establishment of zones of peace in areas such as the Indian Ocean, South-East Asia or any other area in the world had, therefore, assumed a new urgency. And it is in this context also that my Government strongly supports the proposal to convene as soon as possible a conference of littoral and hinterland States of the Indian Ocean in order to coordinate efforts in seeking the accelerated implementation of the Declaration of the Indian Ocean as a zone of peace [resolution 2832 (XXVI)].
102.	We are all aware that since the end of the Second World War there have been nearly continuous rounds of negotiations to end the arms race. In addition, every year the General Assembly has before it an ever-growing number of items dealing with disarmament. Yet, the results so far achieved are far from satisfactory. The escalation of the arms race has now reached even more frightening proportions.
103.	While Indonesia remains committed to tKe idea of convening a world disarmament conference, my delegation reaffirms its support to the initiative taken by the non- aligned countries at the Fifth Conference in Colombo to convene not later than 1978 a special session of the General Assembly of the United Nations to be devoted to the problems of disarmament. We strongly believe that such a special session might be able to generate a break-through in the stalemate that so far has characterized disarmament negotiations. It is therefore our hope that the present session will be able to decide to convene this special session in order that preparatory work can soon be started.
104.	My delegation cannot but view with deep concern the increasing deterioration of the situation in the Middle East. Today we are still confronted by Israel's persistent policy of occupation by force, by the establishment of permanent settlements in the occupied territories and by the alteration of their geographical, demographic and economic features and the destruction of their cultural aspects. My delegation hopes that the present session of our Assembly will be able to intensify its efforts to secure a comprehensive, just and lasting solution in the Middle East. Indonesia's views on the basic requisites for such a solution and its unswerving and total support for the cause of our Arab brothers and for the fundamental rights of the Palestinian nation need no reiteration. I would like to affirm Indonesia's readiness to extend all possible support to the struggle of our Arab brothers to regain their moral, legal and historical rights.
105.	The tragedy that has befallen the people of Lebanon is a matter of deep distress and concern to the Government and people of Indonesia. The discouraging absence of a solution to Lebanon's deepening crisis has already caused incredible suffering to the people. On certain occasions there seemed to emerge a ray of hope that the contending armed factions would be reconciled. However, again and again these slender hopes have evaporated into oblivion, and fighting has been resumed in all ferocity. My delegation therefore expresses its sincerest hope that the forthcoming summit meeting of Arab leaders in Cairo will finally succeed in putting an end to further suffering of the unfortunate people of Lebanon.
106.	Indonesia views with deep regret the stalemate that has occurred in the talks under the aegis of the United Nations between the two communities in Cyprus. It is our hope that these talks could be resumed so that renewed efforts could be made towards the achievement of a peaceful settlement that would preserve the territorial integrity and independence of Cyprus, in which the two communities can live together in harmony as equal partners and on an equal footing.
107.	It must give the Assembly somehow a certain sense of relief that our present session is absolved from the consideration of the perennial problem of Korea. Indonesia believes that the solution of the problem of Korea should first and foremost come as a result of the efforts of the Korean people themselves. In this context, the creation of an atmosphere conducive to a continued and direct dialogue between North and South Korea is of the utmost importance. All efforts should proceed from a recognition of existing realities on the peninsula. Disregarding these realities can bring no other result than the further aggravation of the situation.
108.	A problem of crisis proportions has for some time engulfed southern Africa, caused by the persistent and stubborn pursuance of the policies of apartheid, colonialism and racist minority rule. The violence that has recently erupted in South Africa, Namibia and Zimbabwe is, however, testimony to the indomitable determination of the peoples of the subregion to resist oppression and the degradation of human dignity.
109.	For years the minority regime in Southern Rhodesia had defied United Nations sanctions and arrogantly rejected any approaches made by African States, as set out in the Lusaka Manifesto on Southern Africa,  to settle the problems of southern Africa by peaceful means. The heroic struggle of the Zimbabwe people has now, however, forced the illegal regime to bow to the inevitable and to open the door for majority rule long overdue.
110.	The white minority racist regime of Pretoria displays the same arrogance by intensifying its repressive measures against the Namibian people, causing untold misery and deprivation, which come only as the natural result of its hideously inhuman policy of apartheid. The international community cannot be deceived by the recent maneuvers of the Pretoria regime to perpetuate its rule by dividing the Namibian leaders and by excluding the representative of the South West Africa People's Organization fSWAPOJ from the so-called constitutional conferences. SWAPO, which is the only movement recognized by the Organization of African Unity [OAU] and the United Nations as the sole representative of the legitimate aspirations of the Namibian people, should be accorded a decisive role in the determination of the future political status of Namibia. The tragic events in Soweto and other places, which have shocked the human conscience all over the world, showed the indomitable determination of the people of Azania to put an end to the policies of apartheid.
111.	In conformity with relevant resolutions adopted by the Colombo Conference, Indonesia reaffirms its solidarity and pledges all possible support to the gallant people of Zimbabwe, Namibia and Azania in their struggle to regain freedom, justice and human dignity. While Indonesia commends all efforts that have been undertaken to achieve a negotiated settlement for the problems in the southern Africa subregion, we are, at the same time, of the view that utmost vigilance should still be exercised, as the regimes in Pretoria and Salisbury are doing their utmost to procrastinate in order to win time and attempt to strengthen their already tottering power. In this regard, Indonesia shares the view expressed by the Presidents of the "front-line" States in the subregion in their statement of 26 September that no solution would be acceptable if it were "tantamount to legalizing the colonialist and racialist structures of power".
112.	While in the sphere of international peace and security the world has been spared from armed conflicts of a global dimension, this situation is continuously being threatened by persistent inequalities and discrepancies in the international economic scene. Economic backwardness and stagnation, mass poverty and unemployment continue to be the condition of the vast majority of mankind. This situation has to be rapidly improved if our achievement is to be preserved and fostered.
113.	It is widely recognized that the basic cause of this deplorable condition has its roots in the structural imbalances in the international economic relationship. We are all committed to build a better world economy based on equality and justice, for which we had adopted at the sixth special session the Declaration and Program of Action on the Establishment of a New International Economic Order.
114.	The seventh special session, which followed and was hailed as a milestone in international negotiations, has set in motion the process of restructuring the world economic system through a series of negotiations. The results of the seventh special session indeed represent the first global consensus on the need to restructure the international economic system substantially in favor of the less fortunate countries. The progress in the implementation of this consensus has so far been extremely slow, and in certain areas there is indeed no forward movement at all. But as our outgoing President rightly stated at the opening meeting of this session, it is a source of encouragement that tills problem of sharing fairly the resources of the world continues to be the focal point of our debates. It was notably at the fourth session of UNCTAD in Nairobi this year that an important stage was reached in the restructuring process as called for in the decision of the seventh special session. Although clearly falling short of the aspirations of the developing countries as contained in the Manila Declaration,  a number of decisions reached at Nairobi can be regarded as essential steps forward in the continuing progress towards the goals as envisaged in the Declaration and Program of Action on the Establishment of a New International Economic Order.
115.	In the area of world commodity trade, a field of vital interest to the economies of developing countries, general consensus was for the first time obtained for the integrated program for commodities, including a common set of objectives, interrelated measures and agreed procedures, as well as a specific time-table for the negotiation of a number of individual commodities and the common fund. As a result of these decisions on commodities, we are to embark upon a major negotiating process over the next two years. These negotiations will provide us with a real opportunity and challenge to bring about a significant break-through in our efforts to arrive at the new international economic order.'
116.	In the fields of manufactures and the transfer of technology, important advances were also made on the major issues involved. A significant decision was also taken on the institutional issue, which considerably strengthened the role and function of UNCTAD as a major forum for negotiations within the United Nations system.
117.	My delegation has however noted with dismay that no progress was made at the fourth session of UNCTAD with regard to money and finance. No measures could be agreed upon for an increase of financial flow to the developing countries. No satisfactory solution could be found to the critical debt problems of the developing countries. My delegation is aware of the urgency of the need to find a comprehensive solution to these problems, and of the serious political and economic implications of prolonged failure to do so. The performance of the International Development Strategy in the first half of the Second United Nations Development Decade is indeed disappointing in many important areas, including the area of money and finance. The net flow of official development assistance not only remained below the target set for the Decade, but its distribution was hardly related to the development needs. There has, however, been an encouraging increase of the share of the developing countries in world financing flows, in particular from the members of the Organization of Petroleum Exporting Countries, which has injected a dynamic element into the picture.
118.	The pressing need for development finance on a continuing and expanding basis has time and again been emphasized on successive occasions at various forums. We therefore earnestly hope that positive response be given to the appeal made by the Mexico Conference of the Group of 77,  which urged the donor countries to demonstrate their goodwill regarding the fifth replenishment of the International Development Association and at the same time also urged the member countries of the International Bank for Reconstruction and Development to agree to significantly increase the Bank's capital.
119.	Another point, which I wish to refer to with regard to the Mexico Conference, is its consensus which took note of the proposal of the Prime Minister of Pakistan, Mr. Zulikar Ali Bhutto, on a summit conference of the Developing Countries of the third world [see A/31/208]. Indonesia is giving this important proposal the serious consideration it deserves.
120.	The non-aligned Conference in Colombo undertook a comprehensive assessment and review of the results of the multilateral trade negotiations, the Kingston Conference, the fourth session of UNCTAD, the Paris Conference, and arrived at a number of important conclusions and decisions which will have an important bearing on our future negotiations. Failure to achieve significant results could then seriously jeopardize the spirit of dialogue which was hailed as the most important achievement of the seventh special session of the General Assembly.
121.	An essential element that is bound to make a significant contribution to the restructuring of the old economic order is the realization of the concept of collective self-reliance through strengthening economic cooperation among developing countries. My Government has long since been aware of the potential benefits which can be derived from such co-operation. For the past decade, the countries of ASEAN have been actively engaged in seeking joint solutions to problems of national development and regional co-operation with a view to strengthening their individual as well as collective resilience and self-reliant growth.
122.	Over the years, ASEAN has gradually evolved into an increasingly effective vehicle to co-ordinate policies both in regard to intra-ASEAN problems as well as in safeguarding ASEAN's economic interests vis-a-vis the developed countries. With the recent signing of the Declaration of ASEAN Concord at the Bali Conference another major step forward has been made in concretizing and accelerating mutual co-operation in several important fields, such as the establishment of joint ASEAN industrial plants.
123.	The complexities and injustices facing the world can be resolved only through joint and concerted action by the international community. The United Nations as the most universal instrument for collective action should be made more responsive to the requirements of the new economic order.
124.	At the seventh special session, the international community recognized the need to make the United Nations system a more effective machinery for economic co-operation. We welcome the positive work undertaken by the Ad Hoc Committee,  which provides a useful basis for pursuing the approach of the restructuring process in the United Nations system. We share the view that the effectiveness of the General Assembly should be enhanced. There should be more coherence in the decision-making process of the United Nations system, and better synchronization of the work at the different levels of organs dealing with economic and social problems. The role of the Economic and Social Council as the central co-ordinating body should be revitalized. UNCTAD, as a major organ within the United Nations system, in which major elements of the new international economic order are increasingly brought up for negotiations and decisions, should be strengthened and made more effective.
125.	Indonesia attaches the greatest importance to the Third United Nations Conference on the Law of the Sea, whose mandate is to draw up a new international legal order of the sea. The success or failure of the Conference will indeed have far-reaching effects on mankind. Indonesia, being an archipelagic State which is vulnerable due to its strategic location at the cross-roads of international communications, has a vital interest that the outcome of the Conference will safeguard its security, territorial integrity and national unity. The fifth session of the Conference has just ended a month ago. We have noted with caution that in certain areas some progress leading to a consensus or agreement has been made. Unfortunately, however, this did not prove sufficient to bring about general agreement on concrete texts, since progress in those areas has been thwarted by deadlock in others, such as the question of the regime for the international sea-bed and the problem of the rights of States in the exclusive economic zone. Moreover, acceptable balanced formulations on some other issues, like passage through straits used for international navigation, have yet to be found. It is our sincere hope that the coming sixth session will be the last substantive one and that comprehensive agreements can be reached on all issues, not only on the so-called "key issues" or "priority issues", but equally so on issues of vital interest to a certain number of countries, such as the regime of archipelagic States. I take this opportunity to express Indonesia's deep appreciation to those friendly countries who have given their support and sympathy to Indonesia's position on the principles relating to archipelagic States.
126.	With regard to the problem of the taking of hostages, Indonesia welcomes the initiative taken by the Foreign Minister of the Federal Republic of Germany,, which will enable us to consider this issue in all its aspects [A/311242].
127.	I believe that an expression of appreciation is due to our .Secretary-General, Mr. Kurt Waldheim, for the efforts he has exerted in the interest of our Organization during his tenure. His dedication has contributed much to the strengthening of the effectiveness of the United Nations.
128.	The delegation of Indonesia has been gratified by the many positive accomplishments achieved by the United Nations, often in the face of great obstacles. The attainment of these accomplishments owes much to the near universality of membership in our Organization and to the growing awareness which it has demonstrated of the need to create a new system of political and economic relationships based on peace and the recognition of the equality of all States. My delegation is confident that in the coming years the United Nations will play an even more significant role in the application of these progressive principles to international relations.
129.	Before concluding, may I take this opportunity to present our views regarding East Timor. I shall confine my remarks to a brief review of our position and to an explanation of the latest developments in East Timor. From the outset Indonesia has made it clear that it has no territorial ambitions in East Timor. It has always insisted that the political future of East Timor should be decided through the exercise of the right to self-determination by the people of that Territory. These are the underlying principles of Indonesia's position as reflected in its record in the United Nations, where Indonesia supported the aspirations of all dependent peoples and their national liberation movements throughout the world. It is upon the basis of these principles that Indonesia responded to developments in East Timor.
130.	At the town of Balibo in East Timor on 30 November, 1975 four political parties (Uniao Democratica de Timor, Apodeti, Kota and Trabalhista) representing the majority of the people of that territory proclaimed their decision to become independent through integration with the Republic of Indonesia. While welcoming this decision, the Government of Indonesia expressed at the same time its considered view that such a decision should be based upon the result of the exercise of the right of self-determination by the people of East Timor. After normalcy had returned to the territory, the people of East Timor exercised on 31 May 1976 their right to self-determination through the People's Representative Assembly, whose members were elected in accordance with established customary practice in East Timor. Having taken this action, the people of East Timor declared that as of that date they had already exercised their right to self-determination and thereby had concluded the process of decolonization of their Territory. And now the people are concentrating their efforts on the task of reconstruction and development.
131.	The constitutional process of the integration was subsequently completed on 17 July 1976, when a statute of integration was formally promulgated by the President of the Republic of Indonesia. It was with great emotion that the people of East Timor listened to President Suharto, when he declared on 16 August 1976 before the House of Representatives:
"Now the people of East Timor have made the decision about their own future, namely integration with the people and State of the Republic of Indonesia. There is no other way, therefore, but to accept with full responsibility such an integration. And now, from this forum, on the eve of the commemoration of the thirty-first anniversary of the independence of the Republic of Indonesia, I hereby officially inform the people of Indonesia, the people of East Timor and the world that the people and the territory of East Timor have been integrated with the people of Indonesia, within, the unitary State of the Republic, in compliance with the freely expressed wishes of the people of East Timor themselves, and this integration was warmly accepted by the entire Indonesian people and nation."
132. In the history of decolonization no two cases have ever been implemented in the same way. Each case has to be viewed in its own particular situation and circumstances, taking into account the historical, social, cultural and political realities which prevail in the territory concerned. What is even more important is that the right to self-determination should be exercised on the basic precepts of the Charter which stipulate that "the interests of the inhabitants of the Territory are paramount".
133. These paramount interests were translated by th-j people of East Timor in their declaration to integrate with the Republic of Indonesia expressed in a manner of their own choosing and in conformity with their traditional institutions. Consequently, the people of East Timor have exercised their right to self-determination in accordance with the provisions of the .Charter and of resolutions 1514 (XV) and 1541 (XV). In his statement before the House of Representatives on 16 August 1976 President Suharto stated:
"Time and again we have stated that the East Timor problem is a question of self-determination. It is a problem of abolishing colonialism. The fate of the people of East Timor can only be decided by themselves and right there on the soil of East Timor, neither in New York, nor in Lisbon, nor in Jakarta."
134.	The people of East Timor have made their decision. Indonesia respects it. And it is our hope that this decision will also be respected by all members of the international community.
